  Case 1:20-cr-00016-LEK Document 1 Filed 01/30/20 Page 1 of 6     PageID #: 1

        ORIGINAL
                                                             FILED IN THE
KENJIM.PRICE #10523                                 UNITED STATES DISTRICT COURT
ETnited States Attorney                                   district OF HAWAII
District of Hawaii                                          JAN 3 0 2020
                                                      3
                                                    at_^_o'clock and OO mm. Q M
KENNETH M. SORENSON                                      SUE BEITIA, CLERK"^
GREGG PARIS YATES #8225                                                     i/
Assistant United States Attorneys
Room 6-100,PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808)541-2850
E-Mail:    Ken.Sorenson@usdoj.gov
           Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF HAWAII
                                         CR20 00016 LEK
UNITED STATES OF AMERICA,               CR. NO.


              Plaintiff,                INFORMATION


      vs.                               [18U.S.C. §371]

HENRY MALINAY,

              Defendant.



                                 INFORMATION


The U.S. Attorney charges:
  Case 1:20-cr-00016-LEK Document 1 Filed 01/30/20 Page 2 of 6         PageID #: 2



                                    Conspiracy
                                  (18U.S.C. §371)

      From a precise date unknown, but by at least May 16, 2013, and continuing

to in or about December 2015, both dates being approximate and inclusive, within

the District of Hawaii and elsewhere, HENRY MALESfAY,the defendant, and

Anthony Williams and Anabel Cabebe, not charged herein, and others known and

unknown, did knowingly combine, conspire, confederate, and agree with one

another, to commit offenses against the United States, that is, to knowingly

transmit and cause to be transmitted, in interstate commerce, by means of wire

communications, certain signs, signals, and sounds for the purpose of executing a

scheme and artifice to defraud others, in violation of Title 18, United States Code,

Section 1343.


                       Manner and Means ofthe Conspiracy


      1.     Between the dates of May 16, 2013 and December 2015,in the

District of Hawaii and elsewhere, Anthony Williams, Anabel Cabebe and the

defendant, HENRY MALESTAY, operated a scheme to defraud and obtain money

from others by means offalse and fraudulent representations offact using

interstate wire communications.


      2.     In effecting the scheme to defraud and to provide him with the

appearance oflegitimacy, Anthony Williams formed the entities "Mortgage
                                         2
  Case 1:20-cr-00016-LEK Document 1 Filed 01/30/20 Page 3 of 6         PageID #: 3




Enterprise Investments"(MET), and the "Common Law Office of America"

(CLOA). Through MEI, Anthony Williams offered mortgage debt relief in

Hawaii despite not having the required license to service mortgages. Through

CLOA,Anthony Williams offered legal services including representation in

mortgage related litigation, wills, trusts, power of attorney and document drafting

and review despite not being licensed to practice law.

      3.    In operating his scheme to defraud, Anthony Williams represented

himselfto be an attorney, a "Private Attorney General," and a mortgage servicer.

Anthony Williams marketed a debt relief program whereby homeowners with

mortgages could simply pay him an upfront fee, and then pay him one-half oftheir

regular mortgage payment,for one-halfthe term. In return, Williams falsely

promised homeowners he would eliminate their existing mortgage. Anthony

Williams falsely claimed that by filing UCC financing statements and bogus

mortgage documents with the Hawaii Bureau of Conveyances homeowners'

existing mortgages were rendered "null and void."

      4.    In the operation of his scheme to defraud, Anthony Williams hired

MALINAY,and others, to assist him in recruiting homeowners to enroll in his

mortgage debt relief scheme. As an employee of Williams, MALINAY
  Case 1:20-cr-00016-LEK Document 1 Filed 01/30/20 Page 4 of 6         PageID #: 4




recruited homeowners who were members ofthe local Filipino community with

whom he was familiar, or introduced to, by other members ofthe Filipino

community.

      5.     In September 2013, during a period when Williams was out of

Hawaii, MALINAY,Annabel Cabebe and others formed the business "Mortgage

Enterprises" and continued recruiting homeowners with the false assurance that

they could eliminate their mortgage debt in return for the payment of a fee, and

monthly payments made to them.

                                     Overt Acts


      6.     In furtherance ofthe conspiracy, and to accomplish its objectives,

HENRY MALINAY,Anthony Williams, Anabel Cabebe, and others known and

unknown,engaged in overt acts within the District of Hawaii and elsewhere,

including, but not limited to, the following:

             a.    In or about and between June 2013 and July 2015, MALINAY

conducted regular recruiting meetings with homeowners in continuing efforts to

recruit them to sign up for Williams' mortgage debt relief scheme.

             b.    In or about July 2013, MALINAY recruited homeowners A.S.

& E.S. on behalf of Williams by meeting with them at their home and telling them
  Case 1:20-cr-00016-LEK Document 1 Filed 01/30/20 Page 5 of 6       PageID #: 5



that Williams could reduce their monthly mortgage payment and their mortgage

term in half for the payment of a fee.

             c.    In or about August 2013, MALINAY approached A.S. and E.S.

and requested an additional $10,000 for Williams' mortgage reduction services,

which they paid in cash. They subsequently began making monthly payments to

Williams of$2,095.

             d.    In or about July 2013, MALINAY conducted a recruitment

meeting on behalf of Williams and MEI and signed up L.T. and recruited her to

contract for Williams' mortgage program. L.T. agreed to sign up with MEI and

paid MALINAY a total of$2,000.

             e.    Following this event, but still within 2013, MALINAY

conducted another recruitment event at the home of Cabebe where homeowners

could meet Williams and hear directly from him about his bogus mortgage

reduction program.

             f.    In or about late August,2013, MALINAY traveled to

California with Cabebe and others for the purpose of opening a bank account for
  Case 1:20-cr-00016-LEK Document 1 Filed 01/30/20 Page 6 of 6         PageID #: 6




the company "Mortgage Enterprises" in order to deposit funds MALINAY and

others obtained through the operation oftheir scheme to defraud homeowners.

      All in violation of Title 18, United States Code, Section 371.

      DATED: January          ,2020, Honolulu, Hawaii.




    ni M.(reicE
United States Attorney
District ofHawaii




KENNETH M.SORENSON
GREGG PARIS YATES
Assistant United States Attorney




United States v. Henry Malinay
Information
Cr. No.
